PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,129,576
Issue Date: 13 Nov 2018
Application No. 13/773,477
Filing or 371(c) Date: 21 Feb 2013
Attorney Docket No. TWAR.049C2C1/
TWC 06-16C3  
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the renewed petition under 37 CFR 1.78(e), filed January 20, 201, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application listed in the concurrently filed  ADS.

The petition under 37 CFR 1.78(e) is DISMISSED 

In order to correct the patent to include the benefit claim, a petition for acceptance of delayed benefit claim is necessary since the benefit claim was not submitted during the pendency.  See 37 CFR 1.78(d)(3)(i).  Because the grant of the petition would not cause the patent to be subject to a different statutory framework or result in a later filing date, applicant is able to obtain a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 to correct the patent.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not meet (1) above.

The application data sheet (“ADS”), filed January 20, 2021 recites a proper reference. However, the amendment to the first line of the specification and the draft certificate of correction, both filed January 20, 2021, are not acceptable.

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  See MPEP 201.06(c) and 608.04(b).  No new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).  It is not possible to incorporate by reference the newly claimed nonprovisional application.

While the incorporation by reference language directly following the listing of Application No. 12/764,761 has been removed, the end of the paragraph states “…each of the foregoing incorporated herein by reference”. That language implies foregoing Application No. 12/764,761 is also incorporated by reference.

Petitioner is encouraged to file a renewed petition under 37 CFR 1.78(e) and a draft certificate of correction the makes it clear that Application No. 12/764,761 is not incorporated by reference. No additional fees are due.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
	                        ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users may reply via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET